
	
		II
		111th CONGRESS
		1st Session
		S. 150
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 6, 2009
			Mr. Leahy introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
			
		
		A BILL
		To provide Federal assistance to States for
		  rural law enforcement, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Law Enforcement Assistance Act
			 of 2009.
		2.Authorizations for rural law enforcement
			 agencies
			(a)Authorization of appropriations for rural
			 law enforcementSection
			 1001(a)(9) of title I of the Omnibus Crime Control and Safe Streets Act of 1968
			 (42 U.S.C. 3793(a)(9)) is amended to read as follows:
				
					(9)There are authorized to be appropriated to
				be carried out part O—
						(A)$75,000,000 for fiscal year 2009;
						(B)$75,000,000 for fiscal year 2010;
						(C)$75,000,000 for fiscal year 2011;
						(D)$75,000,000 for fiscal year 2012;
				and
						(E)$75,000,000 for fiscal year
				2013.
						.
			(b)Clarification of rural State
			 definitionSection 1501(b) of
			 title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3796bb(b)) is amended by striking all that follows a State in which the
			 largest county has fewer than and inserting 200,000 people,
			 based on the decennial census of 2000 through fiscal year 2009..
			(c)Authorization of appropriations for rural
			 law enforcement trainingSection 180103(b) of the Violent Crime
			 Control and Law Enforcement Act of 1994 (42 U.S.C. 14082(b)) is amended to read
			 as follows:
				
					(b)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out subsection (a)—
						(1)$2,000,000 for fiscal year 2009;
						(2)$2,000,000 for fiscal year 2010;
						(3)$2,000,000 for fiscal year 2011;
						(4)$2,000,000 for fiscal year 2012; and
						(5)$2,000,000 for fiscal year
				2013.
						.
			3.Clarification of titles
			(a)Omnibus Crime Control ActPart O of the title I of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3796bb et seq.) is amended
			 by—
				(1)striking the part heading and inserting
			 Rural Law
			 Enforcement; and
				(2)striking the heading for section 1501 and
			 inserting Rural law
			 enforcement assistance.
				(b)Violent Crime Control ActSection 180103 of the Violent Crime Control
			 and Law Enforcement Act of 1994 (42 U.S.C. 14082) is amended by striking the
			 heading for the section and inserting Rural law enforcement training.
			
